Citation Nr: 0729709	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  02-20 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable initial evaluation for a 
left knee disability prior to February 7, 2007.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a left knee disability from February 7, 2007. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from April 1975 to June 1978 
and from July 1978 to June 1981.  The veteran also served in 
the Army National Guard from October 1982 to April 1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March and May 2002 rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  The March 2002 rating decision, 
in pertinent part, granted service connection for left knee 
strain with a noncompensable evaluation, effective from May 
15, 2000.  The May 2002 rating decision denied service 
connection for tinnitus.

These issues were previously before the Board in April 2004, 
when they were remanded for additional development.  They 
were returned to the Board in May 2006, but were remanded 
again for completion of the development requested in April 
2004.  The May 2006 Board decision also denied entitlement to 
service connection for a jaw disability and for hearing loss, 
and increased the veteran's evaluation for a back disability.  
These matters are no longer before the Board.  

After the development requested by the May 2006 remand was 
completed, the evaluation for the veteran's left knee 
disability was increased to 10 percent in an April 2007 
rating decision.  The effective date for the increase was 
February 7, 2007.  

A veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the 
evaluation for the veteran's left knee disability remains 
before the Board for the entire period on appeal, although 
the issue has been written to reflect the change that became 
effective on February 7, 2007.  The appeal for service for 
tinnitus remains denied, and has been returned to the Board 
for further consideration. 

In October 2003 the veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  A transcript of 
that hearing is of record. 

VA Vocational Rehabilitation records contain the veteran's 
reports that he was unable to work due to his service 
connected back disability.  He has reportedly been unemployed 
since 2001.  Where a veteran: (1) submits evidence of a 
medical disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His infered claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.


FINDINGS OF FACT

1.  The veteran underwent removal of impacted wisdom teeth in 
January 1984 while on duty with the National Guard. 

2.  Qualified medical opinion finds that the veteran's 
tinnitus is most likely related to his nonservice connected 
jaw disability, and that tinnitus is not related to noise 
exposure on active duty or to removal of the wisdom teeth in 
the National Guard. 

3.  Prior to February 7, 2007, the veteran's left knee had 
135 degrees of flexion with no evidence of loss of extension, 
instability, or subluxation.  

4.  Since February 7, 2007 the veteran's left knee has had 
125 degrees of flexion without pain and extension to zero 
degrees without instability, subluxation, or additional 
disability due to pain, fatigability, incoordination, or 
weakness on repetitive motion.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(24), 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2007).  

2.  The criteria for an initial evaluation of 10 percent for 
a left knee disability prior effective May 15, 2000, have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261 (West 2007).  

3.  The criteria for an evaluation in excess of 10 percent 
for a left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that under the VCAA, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence in 
his possession that pertains to the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).

May 2004 and March 2005 VCAA letters informed the veteran of 
what information and evidence was necessary to establish 
service connection and increased evaluations for his claimed 
disabilities.

These VCAA letters satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

Finally, with respect to the fourth element, the May 2004 and 
March 2005 VCAA letters asked the veteran to send information 
describing additional evidence he wanted VA to obtain on his 
behalf or to send the evidence itself.  These letters 
informed the veteran where and when to send such information 
and evidence.

The Court in Pelegrini also held that VCAA notice should be 
given before an initial decision is issued on a claim.  
Notice was provided after the initial denials in this case.  
However, the timing deficiency was remedied by the issuance 
of VCAA notice followed by readjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The September 
2005 supplemental statement of the case readjudicated the 
claims on appeal by considering the claims based on all the 
evidence of record.  This readjudication acted to remedy any 
timing defect in regard to the VCAA notice.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for service connection, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.

In regard to the appeal for an increased initial evaluation, 
the courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

The Board finds that the duty to assist the veteran has been 
met.  The veteran has been afforded VA examinations of his 
disabilities, and pertinent medical opinions have been 
obtained.  All treatment records identified by the veteran 
have been associated with the claims folder, as has his 
vocational rehabilitation folder.  The veteran has offered 
testimony before the undersigned Veterans Law Judge at an 
October 2003 hearing.  There is no indication that there is 
any outstanding evidence relevant to the questions on appeal.  
Therefore, the Board may proceed with adjudication of the 
veteran's appeal.  

Service Connection

The veteran contends that he has developed tinnitus as a 
result of having his wisdom teeth removed during duty with 
the National Guard.  He argues that he has had a jaw 
disability since this surgery as well, and that his tinnitus 
could be the result of the jaw problems.  Finally, the 
veteran also notes that he had noise exposure while working 
near the flight line during active service, and that he did 
not always wear hearing protection when exposed to this 
noise. 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. Wes, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

There is no documentation of tinnitus during active duty.  
The veteran's National Guard records confirm that his wisdom 
teeth were surgically extracted at an Army hospital in 
January 1984, but are negative for complaints of tinnitus. 

An April 2002 VA audio examination shows that the veteran 
complained of constant tinnitus of the left ear.  He reported 
that this had begun after his wisdom teeth were extracted in 
1984.  

A September 2003 audiological evaluation notes that the 
veteran still reported constant tinnitus of the left ear.  

The veteran was afforded a VA dental examination in April 
2005.  The diagnosis was myofacial pain dysfunction primarily 
of the masseter muscle, lateral pterygoid, and digastricus.  
The examiner noted that although tinnitus could be a sign of 
temporal mandibular dysfunction, this did not occur very 
often.  The examiner added that he did not believe the 
tinnitus was related to the removal of the wisdom teeth.  

The veteran underwent another VA audiological evaluation in 
April 2005.  The claims folder was reviewed by the examiner 
in conjunction with the claim.  The veteran described 
periodic tinnitus of the left ear, lasting approximately one 
minute and occurring several times per week.  He was also 
noted to have worked in a supply area about 20 yards away 
from a flight line, and that hearing protection was not 
consistently used.  The examiner noted that tinnitus could as 
least as likely as not be related to the veteran's complaints 
of jaw pain, as this was relatively common.  However, the 
examiner added that tinnitus as a result of the extraction of 
wisdom teeth was not common.  

The April 2005 audiological opinion was clarified by the 
examiner in a February 2007 addendum.  The claims folder was 
reviewed a second time.  The examiner again noted that the 
tinnitus could be attributable to jaw pain.  However, he 
added that the veteran's tinnitus was not caused by or a 
result of noise exposure during military duty.  

Analysis

Medical records and the veteran's subjective complaints 
demonstrate current tinnitus.  The first element of service 
connection is thus satisfied.

Service department records relate that the veteran was on 
active duty when his wisdom teeth were removed.  He is also 
competent to report in-service noise exposure, and there is 
no evidence to contradict his reported history.  The element 
of an in-service disease or injury is therefore, also 
satisfied.

The remaining question is whether there is a link between in-
service injuries and the current tinnitus.

Tinnitus was first noted many years after the veteran's 
discharge from service and the removal of his wisdom teeth.  
The veteran is competent to report a continuity of 
symptomatology and even that tinnitus began during active 
service.  Barr.  He has testified that he noticed tinnitus 
immediately after the wisdom tooth surgery.

His testimony during the course of this appeal must be 
weighed against the negative clinical record in service and 
for many years thereafter, as well as the negative opinions 
of medical professionals.

The April 2005 dental examiner stated that he did not believe 
the veteran's tinnitus was the result of the surgery to 
remove his wisdom teeth.  The April 2005 audiology 
examination also noted that tinnitus due to surgery to remove 
wisdom teeth was rare.  There is no medical opinion that 
relates the veteran's tinnitus to the removal of his wisdom 
teeth.  Similarly, the February 2007 addendum states that the 
veteran's tinnitus was not caused by noise exposure during 
service.  There is no qualified medical opinion to the 
contrary.  

The examiners have concluded that the most likely source of 
the veteran's tinnitus is his jaw disability.  Entitlement to 
service connection for the jaw disability was denied by the 
Board in May 2006.  Therefore, service connection for 
tinnitus as secondary to the jaw disability may not be 
established.  38 C.F.R. § 3.310(a).

The Board finds the clinical record and the opinions of 
medical professionals to be more probative than statements 
made year after the events in question and made in 
conjunction with the quest for VA compensation benefits.  

The weight of the evidence is thus against a finding that 
current tinnitus is related to a disease or injury in 
service.  The preponderance of the evidence is against the 
veteran's claim, reasonable doubt does not arise and the 
claim is denied.  38 U.S.C.A. § 5107(b).  

Increased Evaluation

The veteran argues that he experiences pain of the left knee 
and that it sometimes gives way.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In addition, the entire history of the veteran's disability 
is also considered.  Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007). 

This issue involves the veteran's dissatisfaction with the 
initial rating for his disability assigned following the 
grant of service connection.  The Court has found that there 
is a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The record indicates that entitlement to service connection 
for left knee strain was established in a March 2002 rating 
decision.  A zero percent evaluation for left knee pain was 
assigned under the rating code for impairment of the knee, 
effective from May 15, 2000.  The zero percent evaluation 
remained in effect until an April 2007 rating decision 
increased the evaluation to the current 10 percent rating, 
effective from February 7, 2007.  The 10 percent evaluation 
was assigned under the rating code for limitation of flexion.  

Flexion that is limited to 15 degrees is evaluated as 30 
percent disabling.  Limitation of flexion to 30 degrees 
merits a 20 percent evaluation.  Limitation of flexion to 45 
degrees warrants a 10 percent evaluation.  Limitation of 
flexion to 60 degrees is evaluated as zero percent disabling.  
38 C.F.R. § 4.71a, Code 5260.  

There are other rating codes that must be considered.  
Limitation of extension of the knee to 45 degrees is 
evaluated as 50 percent disabling.  Limitation of extension 
to 30 degrees receives a 40 percent evaluation.  20 degrees 
of extension is evaluated as 30 percent disabling.  
Limitation of extension to 15 degrees merits a 20 percent 
evaluation.  Limitation of extension to 10 degrees is 
evaluated as 10 percent disabling.  Limitation of extension 
to 5 degrees is evaluated as 0 percent disabling.  38 C.F.R. 
§ 4.71a, Code 5261.  

Normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension.  38 C.F.R. § 4.71a, Plate II.  

Degenerative arthritis is rated on the basis of limitation of 
motion of the affected joint under the appropriate diagnostic 
code for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint group or minor joint group affected by limitation of 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is provided where there is X-ray evidence of 
involvement of two or more major joints, or two of more minor 
joint groups with occasional incapacitating exacerbations.  A 
10 percent evaluation is provided where there is X-ray 
evidence of involvement of two or more major joints, or two 
of more minor joint groups without exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The rating schedule envisions that disabilities will be rated 
on the basis of functional impairment.  Weakness is 
considered as important as limitation of motion and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  It is the intent of the rating 
schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  38 
C.F.R. § 4.59.  In De Luca v. Brown, 8 Vet.App. 202 (1995) 
the United States Court of Veterans Appeals (the Court) held 
that a disability may be evaluated apart from the rating 
schedule and granted an increased rating on the basis of 
impairment envisioned under the provisions of 38 C.F.R. §§ 
4.40, 4.45. 

In addition, the veteran has complained of instability of the 
knee.  Impairment of the knee resulting in severe recurrent 
subluxation or lateral instability is evaluated as 30 percent 
disabling.  Moderate impairment of the knee due to recurrent 
subluxation or lateral instability is evaluated as 20 percent 
disabling.  Slight impairment merits a 10 percent evaluation.  
38 C.F.R. § 4.71a, Code 5257.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  

More recently, the general counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The veteran underwent a VA examination of his joints in 
August 2001.  Flexion was possible to 135 degrees.  There was 
no anterior, posterior, medial, or lateral instability.  
There was crepitus on both flexion and extension.  There was 
no erythema, edema, or tenderness to palpation of the knee 
joint, and there was no abnormality of the patella.  An X-ray 
study was normal.  He was able to walk normally without 
assistance.  The veteran reported that stairs did not give 
him any problems. 

The veteran's vocational rehabilitation records show that he 
reported left knee pain after sitting on a February 2002 
functional evaluation, which was described as 6 on a scale of 
10.  He was able to walk for over 20 minutes without an 
increase in the baseline of pain.  

VA treatment records dated from 2003 to 2004 show that the 
veteran underwent physical therapy and pain consultations for 
a shoulder disability.  There were no complaints regarding 
the left knee.  

The veteran was afforded another VA examination of his joints 
in February 2007.  The veteran described a burning pain of 
the knee which was present at all times.  He reported giving 
out episodes approximately once per month.  There were no 
mechanical symptoms of locking or swelling.  He denied 
redness and warmth of the knee, as well as flare-ups.  The 
knee pain was exacerbated by walking and stairs, as well as 
sitting in a car with his knee flexed for an extended period 
of time.  

The veteran walked with a slightly antalgic gait favoring the 
left side.  There was no effusion, erethyma, or warmth, and 
negative apprehension.  The veteran had moderate tenderness 
to palpation.  The patellar glide and tilt were normal.  The 
range of motion was from zero to 130 degrees.  There was pain 
at 125 degrees, but the range of motion was otherwise pain 
free.  The knee was stable to varus and valgus stress, and 
the anterior and posterior drawer was stable.  Repetitive 
testing did not result in increased pain, fatigue, weakness, 
lack of endurance or incoordination, nor did it decrease the 
range of motion.  

The veteran did have positive patellar grind.  An X-ray study 
demonstrated a well centered patella within the trochlear 
groove, and a well maintained patellofemoral joint space.  
There was very mild narrowing of the medical joint space.  
The assessment was patellofemoral joint syndrome, likely 
secondary to mild patellofemoral arthritis not visualized on 
X-ray, which was progressive in nature.  There was no 
recurrent subluxation or lateral instability.  

Prior to February 7, 2007

The August 2001 VA examination shows that the veteran had 135 
degrees of flexion, which is 5 degrees less than normal.  
While such limitation of motion is noncompensable under 
Diagnostic Code 5260, the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability; and to recognize 
actually painful joints due to healed injury as entitled to 
at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  It was these considerations that 
apparently caused the Appeals Management Center to grant a 10 
percent rating effective February7, 2007.  The findings prior 
to that date were only marginally better.  

While X-ray evidence of arthritis has not been found, the 
rating schedule provides for a 10 percent rating for numerous 
disabilities under Diagnostic Code 5003 that would not 
normally be shown be X-ray.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5014-5024.  Accordingly, a 10 percent rating 
is granted effective from the date of service connection.  

Examinations have not shown limitation of extension, 
instability or subluxation, or additional limitation of 
flexion due to functional factors.  The effects of fatigue, 
weakness, incoordination and pain were not recorded, but the 
December 2002 evaluation noted that there were no changes 
after 20 minutes of walking on a treadmill.  Therefore, there 
is no basis for an evaluation in excess of 10 percent during 
this period.  38 C.F.R. §§ 4.7, 4.21, 4.71a, Code 5260, 5261, 
VAOPGCPREC 9-2004.  

From February 7, 2007

The February 2007 examination shows that the veteran had 
range of motion from zero to 130 degrees, with pain at 125 
degrees of flexion.  Even with consideration of the loss of 5 
degrees of flexion due to pain, the range of motion does not 
approach the limitation needed for a 20 percent evaluation.  
The examiner noted that there was no additional disability 
due to pain, weakness, incoordination, or excess fatigability 
following repetitive motion.  Entitlement to separate 
evaluations for loss of extension and flexion has been 
considered, but as the veteran retains full extension this it 
not warranted.  38 C.F.R. §§ 4.40, 4.59, 4.71a, Code 5260, 
5261, VAOPGCPREC 9-2004.  

The February 2007 examination also shows that while the 
veteran has reported that his knee gives way, on objective 
examination he does not have subluxation or lateral 
instability.  Entitlement to a 10 percent evaluation for 
impairment of the knee either by itself or in conjunction 
with a rating for limitation of motion is not demonstrated.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a, Code 5257; 
VAOPGCPREC 9-98.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
the rating schedule.

The record shows that while the veteran has undergone no 
periods of hospitalization for his knee disability, he was 
evaluated for VA Vocational Rehabilitation benefits in 2002 
and 2003.  At that time it was opined that the service 
connected back and knee disabilities were substantial 
contributors to the impairment in his employment.  It was 
also reported however, that there was no visible restriction 
of range of motion during any physical activity during 
evaluation.  The vocational rehabilitation records document 
few if any restrictions caused by the knee disability.  This 
record does not support a finding that the left knee 
disability causes marked interference with employment.


ORDER

Entitlement to service connection for tinnitus is denied. 

Entitlement to a 10 percent initial evaluation for a left 
knee disability is granted effective May 15, 2000. 

Entitlement to an initial evaluation in excess of 10 percent 
for a left knee disability is denied. 

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


